MEMORANDUM **
Teresa De Leon Reyes appeals from the 156-month sentence imposed following her guilty-plea conviction for conspiracy to possess with intent to distribute heroin, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we affirm.
Reyes contends that the district court erred by denying her request for a minor role adjustment, pursuant to U.S.S.G. § 3B1.2. We are precluded from reaching the merits of this claim by the valid appeal waiver. See United States v. Bibler, 495 F.3d 621, 624 (9th Cir.2007); see also United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.